Case: 0:19-cv-00041-HRW Doc #: 23 Filed: 07/07/20 Page: 1 of 10 - Page ID#: 791




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                NORTHERN DIVISION
                                     ASHLAND

Civil Action No. 19-41-HRW

STATE FARM FIRE AND CASUALTY CO.,                                             PLAINTIFF,


v.                       MEMORANDUM OPINION AND ORDER



COMPLIANCE ADVANTAGE, LLC, et al.,                                        DEFENDANTS.


       This matter is before the Court upon State Farm’s Motion for Declaratory Judgment

[Docket No. 14]. The matter has been fully briefed by the parties. For the reasons set forth

herein, the Court finds that based upon the professional services exclusion in the relevant

insurance policy, State Farm has no duty to defend or indemnify Compliance Advantage in the

civil lawsuit filed against it by Heather Criswell and Paula Maddox.

                                                 I.

       Compliance Advantage, LLC, d/b/a C.A.L. Laboratory Services and Reliable Lab

provides laboratory testing services, including blood and urine testing, to various businesses,

including addiction counseling centers.

       Heather Criswell and Paula Maddox filed a civil action against Compliance Advantage in

Boyd Circuit Court for reporting false laboratory results which they allege resulted in economic




                                                 1
Case: 0:19-cv-00041-HRW Doc #: 23 Filed: 07/07/20 Page: 2 of 10 - Page ID#: 792




as well as emotional damages. Criswell, et al. v. Compliance Advantage, et al., Boyd Circuit

Court Case No. 17-CI-296. A copy of their Complaint is in the record at Docket No. 14-2. 1

        Maddox, operated Counselor’s Cottage, an addiction counseling agency that utilized

Compliance Advantage’s laboratory services. She alleges that false laboratory reports, false

testing, and false reported results caused her and her contractor physicians and employees to lose

business and in many cases their occupation. [Docket No. 14-2].

         Heather Criswell was a patient of the Counselor’s Cottage and alleged that Compliance

Advantage falsely and negligently reported false laboratory results which, when reported to

proper governmental channels, caused the removal of her child from her custody. Id.

        Their Complaint seeks compensatory damages as well as attorneys’ fees. Id.

        At all times pertinent to this civil action, Compliance Advantage had a business insurance

policy with State Farm. [Certified Copy of Policy. No. 97-BT-D2285, Docket No. 14-3].

Pursuant to the policy, State Farm is providing Compliance Advantage with a defense under a

reservation of rights in the Boyd County action.

        State Farm filed this action pursuant to 28 U.S.C. § 2201 seeking a declaratory judgment

as to its duties to defend and indemnify Compliance Advantage in the Boyd County action.

        State Farm argues that the professional services exclusion in the aforementioned policy

applies to all claims alleged in the Boyd County action and it is, therefore, not obliged to defend

or indemnify Compliance Advantage.




1
         Maddox and Criswell purport to represent similarly situated individuals and entities. Although the Boyd
Circuit Court certified the class, Court of Appeals reversed the decision and remanded the matter to Boyd Circuit
Court for further proceedings.



                                                         2
Case: 0:19-cv-00041-HRW Doc #: 23 Filed: 07/07/20 Page: 3 of 10 - Page ID#: 793




                                                 II.

          Under the Declaratory Judgment Act, a federal court “may declare the rights and other

legal relations of any interested party seeking such declaration.” 28 U.S.C. § 2201(a).2 While the

Act authorizes district courts to exercise jurisdiction, it does not mandate or impose a duty to do

so. Bituminous Cas. Corp. v. J & L Lumber Co., Inc., 373 F.3d 807, 812 (6th Cir. 2004). The Act

confers on the “federal courts unique and substantial discretion in deciding whether to declare the

rights of litigants.” Wilton v. Seven Falls Co., 515 U.S. 277, 286, 115 S.Ct. 2137, 132 L.Ed.2d 214

(1995).

          This court considers five factors (the “Grand Trunk factors”) to determine whether the

exercise of Declaratory Judgment Act jurisdiction is appropriate. Grand Trunk W.R.R. Co.

v.Consol. Rail Co., 746 F.2d 323, 326 (6th Cir. 1984) (internal quotation marks omitted). The

Court must balance the five factors and “[t]he relative weight of the underlying considerations of

efficiency, fairness, and federalism will depend on facts of the case.” Id. at 563; W. World Ins. Co.

v. Hoey, 773 F.3d 755, 759 (6th Cir. 2014).

          The first two Grand Trunk factors assess “(1) whether the declaratory action would settle

the controversy” and “(2) whether the declaratory action would serve a useful purpose in clarifying

the legal relations in issue.” Grand Trunk, 746 F.2d at 326. Because “it is almost always the case

that if a declaratory judgment will settle the controversy, ... it will clarify the legal relations in

issue,” the inquiries required by these two factors often overlap substantially. United Specialty Ins.

Co. v. Cole’s Place, Inc., 936 F.3d 386, 397 (6th Cir. 2019) (citing Scottsdale Ins. Co. v. Flowers,

513 F.3d 546, 557 (6th Cir. 2008). In this case, a declaratory judgment would resolve the issue of

indemnity which is not being litigated in the Boyd County action and clarify the legal relations

between State Farm and its insured. Therefore, these two factors support this Court’s exercise of



                                                  3
Case: 0:19-cv-00041-HRW Doc #: 23 Filed: 07/07/20 Page: 4 of 10 - Page ID#: 794




jurisdiction.

        The third factor considers “whether the use of the declaratory judgment action is motivated

by ‘procedural fencing’ or [is] likely to create a race for res judicata.” Flowers, 513 F.3d at 558.

The Sixth Circuit seldom finds procedural fencing if the declaratory-plaintiff filed after the start

of litigation in state court. Cole’s Place, 936 F.3d at 399. “[W]hen the plaintiff has filed his claim

after the state court litigation has begun, [the Sixth Circuit] ha[s] generally given the plaintiff ‘the

benefit of the doubt that no improper motive fueled the filing of [the] action.’ ” Id. (fourth alteration

in original) (quoting Bituminous, 373 F.3d at 814). State Farm filed the instant action well after

the Boyd County litigation started. Therefore, this factor supports jurisdiction.

        The fourth Grand Trunk factor addresses “whether accepting jurisdiction would increase

friction between federal and state courts” and is broken into three sub-factors. Flowers, 513 F.3d

at 559. The first sub-part “focuses on whether the state court’s resolution of the factual issues in

the case is necessary for the district court’s resolution of the declaratory judgment action.”

Flowers, 513 F.3d at 560. Any factual determinations the Court may have to make about coverage

will not overlap with those at issue in the Kentucky suit. The first sub-factor therefore supports

jurisdiction.

        The second sub-part examines “which court, federal or state, is in a better position to

resolve the issues in the declaratory action.” Id. The Sixth Circuit has “found that ‘issues of

insurance contract interpretation are questions of state law with which the Kentucky state courts

are more familiar and, therefore, better able to resolve.’ ” Id. (quoting Travelers Indemnity Co. v.

Bowling Green Prof. Assoc., 495 F.3d 266, 273 (6th Cir. 2007)). This factor weighs against federal

jurisdiction.

        The third sub-part “focuses on whether the issue in this federal action implicates important



                                                   4
Case: 0:19-cv-00041-HRW Doc #: 23 Filed: 07/07/20 Page: 5 of 10 - Page ID#: 795




state policies and is, thus, more appropriately considered in state court.” Flowers, 513 F.3d at 561.

Kentucky state courts are “more familiar and, therefore, better able to resolve” interpretation of

insurance contracts. Id. Even when the state law is not difficult to apply, the Sixth Circuit has

usually found “that the interpretation of insurance contracts is closely entwined with state public

policy.” Cole’s Place, 936 F.3d at 400 (citing Travelers, 495 F.3d at 273). Because this action

involves an interpretation of a Kentucky insurance contract, the third sub-factor could be said to

argue against jurisdiction.

       The fifth and final factor asks “whether there is an alternative remedy which is better or

more effective” than federal declaratory relief. Grand Trunk, 746 F.2d at 326. Kentucky law

provides a declaration of rights procedure, under KRS § 418.040. Mass. Bay Ins. Co. v. Christian

Funeral Dirs., 759 Fed.Appx. 431, 441-42 (6th Cir. 2018). However, given that Kentucky

precedent provides clear guidance as to the resolution of the legal issue presented, it cannot be said

that the district court [is] a clearly inferior forum to resolve the issue” in this case. Id. Moreover,

State Farm would have needed to join the underlying state action and then wait until a resolution

of liability before determining its obligations toward Compliance Advantage. “Such a delayed

alternative would be worse, not better, than seeking a federal declaratory judgment.” Id. When

faced with the same conflicting alternative remedies in Flowers, the Sixth Circuit held that this

factor “counsel[s] against exercising jurisdiction ... [h]owever, it does not counsel so strongly

against exercising jurisdiction that” exercising jurisdiction would constitute an “abuse[ ] [of]

discretion.” Id. at 562–63. For these reasons, overall, the fifth Grand Trunk factor appears to be

neutral.

       As noted above, the Sixth Circuit has never suggested the relative weight of the factors;

instead, “[t]he relative weight of the underlying considerations of efficiency, fairness, and



                                                  5
Case: 0:19-cv-00041-HRW Doc #: 23 Filed: 07/07/20 Page: 6 of 10 - Page ID#: 796




federalism will depend on facts of the case.” Cole’s Place, 936 F.3d at 396 (citing Hoey, 773 F.3d

at 759). Further, “[t]he essential question is always whether [the court] has taken a good look at

the issue and engaged in a reasoned analysis of whether issuing a declaration would be useful and

fair.” Id. (citation omitted). Having evaluated those factors, the first two factors support exercising

jurisdiction, as does at least one of the sub-factors of the third factor. The Court finds that exercise

of discretionary jurisdiction is appropriate.

                                                       III.

       Kentucky law governs the interpretation of the insurance contract between State Farm

and Compliance Advantage. Flowers, 513 F.3d at 563. In Kentucky, whether a provision of an

insurance policy requires the insurer to defend its insured is an issue of law for the Court to

determine. See generally, Kemper Nat. Ins. Cos. v. Heaven Hill Distilleries, Inc., 82 S.W.3d

869, 871 (Ky.2002). Where the terms of an insurance policy are clear and unambiguous, the

policy will be enforced as written. Id. at 873. Because coverage exclusions are contrary to the

fundamental protective purpose of insurance, they are strictly construed against the insurer and

will not be extended beyond their clear and unequivocal meaning. Id. However, strict

construction of policy exclusions should not overcome plain, clear language resulting in a

strained or forced construction. Id.

                                                       IV.

       State Farm argues that the “Professional Services or Treatment” exclusion in the subject

policy applies to the claims asserted by Criswell and Maddox and, therefore, it is relieved from

any duty to defend or indemnify Compliance Advantage with regard to those claims.

       The exclusion, which excludes liability for bodily injury, property damage and personal

and advertising injury, provides:



                                                   6
Case: 0:19-cv-00041-HRW Doc #: 23 Filed: 07/07/20 Page: 7 of 10 - Page ID#: 797




               “Bodily injury”, “property damage” or “personal and
               advertising injury” arising out of the rendering or failure to
               render any professional service or treatment. This includes but
               is not limited to:
               ….
               c. Supervisory, inspection, architectural or engineering activities;
               d. Treatment, advice or instruction of any medical, surgical, dental,
               x-ray or nursing services;
               e. Treatment, advice or instruction of any health or therapeutic
               services.
               ….

               This exclusion applies even if the claims allege negligence or
               other wrongdoing in the supervision, hiring, employment,
               training or monitoring of others by an insured, if the
               “occurrence” which caused the “bodily injury” or “property
               damage”, or the offense which caused the “personal and
               advertising injury”, involved the rendering or failure to render
               of any professional service.

[Docket No. 14-2, Section II](emphasis added).


       This exclusion is intended to apply to services involving “any professional training or

experience” or the “exercise of professional judgment.” Ratliff v. The Employers Liability Assur.

Corp. Ltd., 515 S.W.2d 225, 229 (Ky. App. 1974).

       State Farms contends that the claims asserted by Criswell and Maddox arose out of the

professional services rendered by Compliance Advantage, to-wit, the taking and conducting lab

tests on blood and urine samples and providing the results to its customers, in this case,

Counselor’s Cottage. Indeed, the claims appear to fall squarely into the language of the

exclusion: the process, beginning with the taking of the samples, and ending with forwarding the

results to the patients of Counselor’s Cottage, is “treatment, advice or instruction of any

medical, surgical, dental, x-ray or nursing services,” conducted by medical professionals as well

other employees, who were “hir[ed], train[ed] or monitor[ed]” by Compliance Advantage and

                                                 7
Case: 0:19-cv-00041-HRW Doc #: 23 Filed: 07/07/20 Page: 8 of 10 - Page ID#: 798




were involved in the “rendering” or, as alleged in this case, the “ failure to render, of any

professional service.”

        Moreover, State Farm points out that in their responses to written discovery, Criswell

and Maddox specifically contend that Compliance Advantage breached its “professional duty of

care,” which appears to summon the language of the exclusion.

       Notably, Criswell and Maddox do not dispute the validity of the professional services

exclusion under Kentucky law. Nor do they dispute that their claims against the medical

professionals for malpractice fall within the purview of exclusion. Instead, they maintain that if

the errors resulted from negligence at the hands of incompetent staff, equipment malfunction or

some other “ministerial conduct” during the process, the professional services exclusion does not

apply. In support of their argument, they present an affidavit from a former Compliance

Advantage employee, Cynthia Carr. [Docket No. 15-1]. Ms. Carr states that the errors

committed by Compliance Advantage were not intentional and suggests that erroneous data

input, equipment malfunction and incompetent staff may be the cause.

       Yet, State Farm is not arguing that an intentional acts exclusion bars coverage; rather, it

contends that the errors, whether intentional or negligent, whether committed by a doctor or a lab

tech, fall within the professional services exclusion in its policy. The Court agrees.

       While this specific scenario has not been presented to a Kentucky court, the application

of the professional services exclusion is consistent with Kentucky’s expansive reading of “arose

out of” in insurance policies. See generally, Hugenberg v. West American Insurance Company,

249 S.W.3d 174 (Ky. App. 2006). The Kentucky Court of Appeals has consistently ruled that

the phrase “arising out of” should be “construed expansively” to mean “originating from,”

“having its origin in,” “growing out of,” or “flowing from,” and that all that is required is some



                                                  8
Case: 0:19-cv-00041-HRW Doc #: 23 Filed: 07/07/20 Page: 9 of 10 - Page ID#: 799




“causal connection.” Id. at 186. The Sixth Circuit in applying Kentucky law likewise noted that

courts have given the phrase “arising out of” “broad application” when interpreting

comprehensive general liability policies such as the business policy issued by State Farm.

Capital Specialty Insurance v. Industrial Electronics, LLC, 2011 WL 96521 (6th Cir. 2011).

       Following this construction, even if the failures of Compliance Advantage were due to

equipment malfunction or incompetent staff, these were an integral part of the overall

professional service provided by Compliance Advantage, “originating from,” “flowing from,”

“connected to,” the same. Indeed, the so-called ministerial acts are a required component in

producing and communicating the lab results. Therefore, the claims asserted against Compliance

Advantage are excluded from coverage.

                                                    V.

       The plaintiffs in the underlying Boyd Circuit Court action contend that Compliance

Advantage intentionally or negligently reported false lab results causing them compensatory and

punitive damages. All of their claims therefore arose out of Compliance Advantage providing the

professional services of taking, performing and reporting laboratory results of blood and urine

samples. The professional services exclusion therefore precludes liability coverage under State

Farm’s business policy for all claims asserted by Criswell and Maddox. Absent coverage, State

Farm has no duty to defend or indemnify Compliance Advantage as a matter of law.

       Accordingly, IT IS HEREBY ORDERED that State Farm’s Motion for Declaratory

Judgment [Docket No. 14] be SUSTAINED.

       This 7th day of July, 2020.




                                                9
Case: 0:19-cv-00041-HRW Doc #: 23 Filed: 07/07/20 Page: 10 of 10 - Page ID#: 800




                                       10
